Exhibit 10.6

INTELLECTUAL PROPERTY SECURITY AGREEMENT

This INTELLECTUAL PROPERTY SECURITY AGREEMENT (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “IP Security
Agreement”) dated as of August 31, 2007 is made by the business entities listed
on the signature pages hereof (collectively, the “Grantors”) in favor of Prides
Capital Fund I, L.P., as lender (the “Purchaser”).

WHEREAS, the Purchaser has purchased a note dated the date hereof (the “Note”)
issued by the Company (said note, as it may hereafter be amended, amended and
restated, supplemented or otherwise modified from time to time, being the
“Note”) pursuant to a Note Purchase Agreement dated August 31, 2007 between the
Company and the Purchaser.

WHEREAS, as a condition precedent to the Purchaser purchasing the Note each
Grantor has executed and delivered that certain Security Agreement dated as of
the date hereof made by the Grantors to the Purchaser (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”).

WHEREAS, under the terms of the Security Agreement, the Grantors have granted to
the Purchaser a security interest in, among other property, certain intellectual
property of the Grantors, and have agreed as a condition thereof to execute this
IP Security Agreement for recording with the U.S. Patent and Trademark Office,
the United States Copyright Office and other governmental authorities.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees as follows:

SECTION 1. Grant of Security. Each Grantor hereby grants to the Purchaser a
security interest in all of such Grantor’s right, title and interest in and to
the following (the “Collateral”):

(i) the patents and patent applications set forth in Schedule A hereto (the
“Patents”);

(ii) the trademark and service mark registrations and applications set forth in
Schedule B hereto (provided that no security interest shall be granted in United
States intent-to-use trademark applications to the extent that, and solely
during the period in which, the grant of a security interest therein would
impair the validity or enforceability of such intent-to-use trademark
applications under applicable federal law), together with the goodwill
symbolized thereby (the “Trademarks”);

(iii) all copyrights, whether registered or unregistered, now owned or hereafter
acquired by such Grantor, including, without limitation, the copyright
registrations and applications and exclusive copyright licenses set forth in
Schedule C hereto (the “Copyrights”);



--------------------------------------------------------------------------------

(iv) all reissues, divisions, continuations, continuations-in-part, extensions,
renewals and reexaminations of any of the foregoing, all rights in the foregoing
provided by international treaties or conventions, all rights corresponding
thereto throughout the world and all other rights of any kind whatsoever of such
Grantor accruing thereunder or pertaining thereto;

(v) any and all claims for damages and injunctive relief for past, present and
future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages; and

(vi) any and all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and supporting
obligations relating to, any and all of the Collateral of or arising from any of
the foregoing.

SECTION 2. Security for Obligations. The grant of a security interest in, the
Collateral by each Grantor under this IP Security Agreement secures the payment
of all Obligations of such Grantor now or hereafter existing under or in respect
of the Note, whether direct or indirect, absolute or contingent, and whether for
principal, reimbursement obligations, interest, premiums, penalties, fees,
indemnifications, contract causes of action, costs, expenses or otherwise.
Without limiting the generality of the foregoing, this IP Security Agreement
secures, as to each Grantor, the payment of all amounts that constitute part of
the Secured Obligations and that would be owed by such Grantor to the Purchaser
under the Note but for the fact that such Secured Obligations are unenforceable
or not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving a Loan Party.

SECTION 3. Recordation. Each Grantor authorizes and requests that the Register
of Copyrights, the Commissioner for Patents and the Commissioner for Trademarks
and any other applicable government officer record this IP Security Agreement.

SECTION 4. Execution in Counterparts. This IP Security Agreement may be executed
in any number of counterparts, each of which when so executed shall be deemed to
be an original and all of which taken together shall constitute one and the same
agreement.

SECTION 5. Grants, Rights and Remedies. This IP Security Agreement has been
entered into in conjunction with the provisions of the Security Agreement. Each
Grantor does hereby acknowledge and confirm that the grant of the security
interest hereunder to, and the rights and remedies of, the Purchaser with
respect to the Collateral are more fully set forth in the Security Agreement,
the terms and provisions of which are incorporated herein by reference as if
fully set forth herein.

SECTION 6. Governing Law. This IP Security Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this IP Security Agreement to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first above written.

 

EDIETS.COM, INC. By  

 

Name:   Title:   Address for Notices:

 

 

 

EDIETS, INC. By  

 

Name:   Title:   Address for Notices:

 

 

 

NUTRIO.COM, INC. By  

 

Name:   Title:   Address for Notices:

 

 

 

 

- 3 -



--------------------------------------------------------------------------------

SCHEDULES TO INTELLECTUAL PROPERTY SECURITY AGREEMENT

Schedule A—Patents

 

Grantor

  

Patent

Titles

  

Country

  

Patent No.

  

Application

No.

  

Filing Date

  

Issue Date

NONE                  

 

- 4 -



--------------------------------------------------------------------------------

Schedule B – Trademarks, Domain Names and Trade Names

Trademarks and Domain Names (Grantor for all is eDiets.com, Inc.)

 

Grantor

  

Domain

Name/Mark

  

Country

  

Mark

  

Reg.

No.

  

Application
No.

  

Filing

Date

  

Issue

Date

   eDiets®    USA (for all)       2855444          June 22, 2004    eDiets.com®
         285443          June 22, 2004    Nutrio.com®          2437552         
March 20, 2001    DIETSMART®          2493454          September 25, 2001   
efitness.com                      deliciouslyyours.com       .               
gleemagazine.com                      dietsmart.com                     
5stepdiet.com       .                americasdietitian.com                     
americasnutritionist.com                      americasnutritionist.org         
            bodytypediet.com                      bringdeeliciousback.com      
               bringdeliciousback.com                      bringdeliciusback.com
                     bringdiliciousback.com                     
bringdiliciusback.com                      bringingdeliciousback.com            
         carbaddictsdiet.com                      circleofriends.cc            
         cookingforromance.net                      deeliciouslyyours.com      
               deitsmart.com                      deliciousathome.com         
            deliciouslynow.com                      deliciouslysmart.com      
               deliciouslyyourfeedback.com                     
deliciouslyyouropinion.com                      deliciouslyyoursediets.com      
               deliciouslyyoursfood.com                     
deliciouslyyoursmeals.com                      deliciouslyyoursonline.com      
               delicioustoyourdoor.com                      deliciousyours.com
                     deliciuslyyours.com                     
deliversdelicious.com                      diabetes-blog.com                  
   diet-blogs.com                      diet-blogs.net                     
diet-logs.com                      dietcity.com                      dietcop.com
                     dietdepot.us                  

 

- 5 -



--------------------------------------------------------------------------------

   dietemergency.com                      dietheadlinenews.com                  
   dietlivemeetings.com                      dietmealsdirect.com               
      dietnewscenter.com                      dietnewschannel.com               
      dietnewsnetwork.net                      dietpatrol.com                  
   dietright.com                      dietsmart.info                     
dietsolutioncenter.com                      dietsonline.com                     
dietssmart.com                      dietsupportmeetings.com                     
diliciouslyyours.com                      diliciuslyyours.com                  
   dnadiets.com                      dydelivered.com                     
dydelivers.com                      dydelivery.com                     
dyediets.com                      dymeals.com                      dysurvey.com
                     dytoyourdoor.com                      eatwellplan.com      
               eatwellprogram.com                      ediet-blog.com         
            ediet-blog.net                      ediet24.com                     
edietcity.com                      edietdelicious.com                     
edietdelish.com                      edietdy.com                     
edietheadlinenews.com                      edietlivemeetings.com               
      edietmarket.com                      edietmen.com                     
edietmen.us                      edietnetwork.com                     
edietnews.com                      edietnewscenter.com                     
edietnewschannel.com                      ediets-blog.com                     
ediets-blog.net                      ediets-delicious.com                     
ediets-uk.com                      ediets1.com                      ediets24.com
                     edietsaffiliate.com                     
edietsaffiliates.com                      edietsatkins.com                     
edietscenter.com                      edietscentral.com                     
edietsclient.com                      edietsconnections.com                     
edietscooking.com                      edietscorporateservices.com            
         edietscs.com                      edietsdairyfree.com                  
   edietsdeelicious.com                      edietsdelices.com                  
   edietsdelicios.com                      edietsdelicious.com                  
   edietsdeliciouslyours.com                      edietsdeliciouslyyours.com   
                  edietsdelicius.com                      edietsdelish.com      
               edietsdelivered.com                      edietsdelivers.com      
              

edietsdelivery.com

                 

 

- 6 -



--------------------------------------------------------------------------------

   edietsdiabetes.com                      edietsdilices.com                  
   edietsdilicios.com                      edietsdilicious.com                  
   edietsdilicius.com                      edietsdirect.com                     
edietsdy.com                      edietseat.com                     
edietseats.com                      edietsespana.com                     
edietseurope.com                      edietsexpress.com                     
edietsfood.com                      edietsformen.com                     
edietsforwomen.com                      edietsheadlinenews.com                  
   edietsiq.com                      edietsleancuisine.com                     
edietslive.com                      edietslivemeeting.com                     
edietslivemeetings.com                      edietslocal.com                     
edietslowfat.com                      edietslowsodium.com                     
edietsmarket.com                      edietsmealplan.com                     
edietsmeals.com                      edietsmillionpoundmarch.com               
      edietsmillionpoundmarch.net                     
edietsmillionpoundmarch.org                      edietsmillionpoundmarch.us   
                  edietsmillionpoundmarches.com                     
edietsmp3.com                      edietsnetwork.com                     
edietsnews.com                      edietsnewscenter.com                     
edietsnewschannel.com                      edietson.com                     
edietsp3.com                      edietsradio.com                     
edietsshop.com                      edietssolutions.com                     
edietsstore.biz                      edietsstore.com                     
edietsstore.us                      edietssupportmeetings.com                  
   edietstakesitoff.com                      edietstogo.com                     
edietstv.com                      edietsu.com                      edietsuk.com
                     edietsupportmeetings.com                     
edietsvegan.com                      edietsxpress.com                     
edietsyourway.com                      edietszone.com                     
ediettv.com                      edietwomen.com                     
efitnessuk.co.uk                      efitnessuk.com                     
emeetingslive.com                      emotivation.com                     
enutri.com                      ervana.com                      ervana.net      
               ervana.tv                      ervana.us                     
financehelp.com                      fitness-blog.net                     
fitness-diet.net                  

 

- 7 -



--------------------------------------------------------------------------------

   flavorfulldiet.com                      freshchefdirect.com                  
   freshcuisin.com                      freshcuisine.com                     
freshcuisines.com                      freshcuizine.com                     
freshcusine.com                      freshquizine.com                     
freshselects.com                      get10offdy.com                     
giimpact.com                      gleeemagazine.com                     
glemagzine.com                      glutensensitivediet.com                     
glycemicimpact.com                      glycemicimpactdiet.com                  
   goediets.com                      healthlymealsdirect.com                  
   high-protein.com                      highcarbdiet.com                     
househelp.com                      i2diet.com                      i2guide.com
                     i4men.com                      i4women.com               
      i4you.com                      iformen.com                     
iforwomen.com                      iforyou.com                      iqdiet.com
                     lastminutediets.com                      low-carb-plan.com
                     low-carb-plan.net                      low-fat-blog.com   
                  low-fat-diet.net                      lowcarbcounter.com      
               lowcarbculture.com                      lowcarbsuppliers.com   
                  lowcholesteroldiet.com                     
millionpoundmarch.com                      millionpoundmarch.org               
      millionpoundmarchblog.com                      millionpoundmarches.com   
                  misterbadfood.com                      misterbadfoods.com   
                  mrbadfood.com                      mrbadfoods.com            
         mycircleofriends.com                      mydeliciousdelivery.com      
               myediets.com                      myedietsexpress.com            
         myfreshmeals.com                      mymealdirect.com               
      mymealplan.com                      mymealsdirect.com                     
mywellcentral.com                      myyummydiet.com                     
netdiets.com                      netdiets.us                     
newavocado.com                      nushape.com                     
nutriodirect.com                      oneeightymag.com                     
oneeightymag.net                      oneeightymagazine.com                     
oneeightymagazine.net                      onlinedietmeeting.com               
      onlinedietmeetings.com                      onlineweightlossmeetings.com
                     organicfooddiet.com                  

 

- 8 -



--------------------------------------------------------------------------------

   practicaldiet.com                      selfhelpcentral.com                  
   selfhelptech.com                      shapecity.com                     
storemedia.com                      sugardiet.com                     
summerfreshdiet.com                      thedietdepot.com                     
theedietsmillionpoundmarch.com                      theflavorfulldiet.com      
               themillionpoundmarch.net                     
themillionpoundmarch.org                      themillionpoundmarch.us         
            themillionpoundmarches.com                     
thesummerfreshdiet.com                      trydeliciouslyyours.com            
         tryediets.com                      u2tech.com                     
vitadeli.com                      vitanourish.com                     
waytoeat.net                      weightlossmeetings.com                     
wellcentral.cc                      wellcentral.com                     
wellcentral.net                      wellcentral.tv                     
yourmeal.com                      yourmeals.com                     
zerocarbdiet.com                      zone-diet-blog.com                  

Trade Names

 

Grantor

 

Names

eDiets.com, Inc.

  eDiets

eDiets.com, Inc.

  eDiets.com

eDiets.com, Inc.

  Nutrio / Nutrio.com

eDiets.com, Inc.

  DIETSMART / dietsmart.com

eDiets.com, Inc.

  efitness / efitness.com

eDiets.com, Inc.

  deliciously yours / deliciouslyyours meal delivery service /
deliciouslyyours.com

eDiets.com, Inc.

  glee / glee magazine / gleemagazine.com

eDiets.com, Inc.

  eDiets Corporate Services

eDiets.com, Inc.

  Mr. Bad Food

 

- 9 -



--------------------------------------------------------------------------------

Schedule C – Copyrights

 

Grantor

  

Title of Work

  

Country

  

Title

  

Reg.

No.

  

Application
No.

  

Filing

Date

  

Issue

Date

eDiets.com, Inc.

   www.ediets.com, v6.5    USA       TX6299443          October 27, 2003

eDiets.com, Inc.

   www.ediets.com    USA       TX6299443          December 23, 2005

eDiets.com, Inc.

   eFitness    USA       TX5872690          October 27, 2003

eDiets.com, Inc.

   eDiets Pocket Enyclopedia    USA       TX5782718          May 8, 2003

eDiets.com, Inc.

   eDiets.com    USA       TX5880669          October 27, 2003

 

- 10 -